           Case MDL No. 2997 Document 76 Filed 04/01/21 Page 1 of 2




                BEFORE THE UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION

 IN RE: BABY FOOD                     MDL NO. 2997
 MARKETING, SALES
 PRACTICES AND PRODUCTS
 LIABILITY LITIGATION


 _______________________________/

                   WITHDRAWAL OF NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the Notice of Appearance filed by Pedram Esfandiary at

BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C., on March 22, 2021 (pldg. No. 31) is

hereby WITHDRAWN.


Dated: April 1, 2021                   BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.



                                       Pedram Esfandiary, Esq. (SBN: 312569)
                                       pesfandiarv@baumhedlundlaw.com
                                       Brent Wisner, Esq. (SBN: 276023)
                                       rbwisner@baumhedlundlaw.com
                                       10940 Wilshire Blvd., 17th Floor
                                       Los Angeles, CA 90024
                                       Telephone: (310) 207-3233
                                       Facsimile: (310) 820-7444

                                       Counsel for Plaintiffs




                                          1
            Case MDL No. 2997 Document 76 Filed 04/01/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel for Multidistrict Litigation, I, Pedram Esfandiary, hereby certify that on April 1, 2021, I

electronically filed the foregoing document with the Clerk for the United States Judicial Panel on

Multidistrict Litigation using the CM/ECF system.

Dated: April 1, 2021                          BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.



                                              Pedram Esfandiary, Esq. (SBN: 312569)
                                              pesfandiarv@baumhedlundlaw.com
                                              Brent Wisner, Esq. (SBN: 276023)
                                              rbwisner@baumhedlundlaw.com
                                              10940 Wilshire Blvd., 17th Floor
                                              Los Angeles, CA 90024
                                              Telephone: (310) 207-3233
                                              Facsimile: (310) 820-7444

                                              Counsel for Plaintiffs




                                                 2
